Citation Nr: 0121191	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1983 to 
April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which denied service connection for 
schizophrenia.  A notice of disagreement was received in 
January 1996, a statement of the case was issued in January 
1996, and a substantive appeal was received in February 1996.


REMAND

Appellate review of the present case is made difficult by the 
fact that there are no records documenting the veteran's 
admitted pre-service psychiatric treatment.  Although the 
veteran has reported that he received psychiatric treatment 
in 1982 and 1983 at the University of Southern California 
Medical Center, Los Angeles and Kaiser Hospital, and post-
service treatment from 1984 to about 1989, it does not appear 
that records from those institutions have been requested.  
Since an underlying question is whether any preexisting 
psychiatric disability increased in severity during service, 
records of pre-service treatment should be obtained if 
available. 

The case is further complicated by the fact that the veteran 
has apparently changed his residence without notifying either 
the RO or his representative.  He failed to report for a 
scheduled VA examination and subsequent correspondence to the 
veteran has been returned by the Postal Service as 
undeliverable.  The veteran's local representative was 
contacted by the RO, but was unable to furnish a new address.  
The Board notes that the RO has attempted to obtain the 
veteran's new mailing address.  The Board also notes that the 
United States Court of Appeals for Veterans Claims has 
indicated that it is the claimant's duty to keep VA apprised 
of his current address.  Hyson v. Brown, 5 Vet.App. 262 
1993). 

The underlying question of whether there was an increase in 
the severity of any preexisting psychiatric disability during 
service would appear to be medical in nature.  The Board 
therefore believes that a review of the evidence and medical 
opinion may be required regardless of whether or not the 
veteran is located and the additional records cited above are 
obtained.  Further action in this regard is therefore 
necessary before the Board may proceed with appellate review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should again contact the local 
representative to ascertain whether the 
veteran's current address is known.  The 
RO should also undertake such other 
reasonable inquiries to locate the 
veteran, including (but not limited to) 
contacting the La Puente Valley Mental 
Health Center to determine if the veteran 
is still receiving treatment there and, 
if so, to obtain the veteran's current 
address.  The RO should also contact 
Azusa Pacific University to attempt to 
obtain a current address.  

2.  If the veteran is located, he should 
be furnished appropriate consents to the 
release of medical records for the 
University of Southern California Medical 
Center, for Kaiser Hospital, and for La 
Puente Valley Mental Health Center and 
ENKI Health and Research Systems, Inc.  
These institutions should then be 
requested to furnish copies of all 
records documenting treatment of the 
veteran in the 1980's and thereafter.  
Any records obtained should be associated 
with the claims file. 

3.  If the veteran is located, he should 
be scheduled for a special VA psychiatric 
examination to ascertain the nature of 
his psychiatric disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After  
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether a chronic 
psychiatric disability preexisted the 
veteran's entry into military service 
and, if so, whether there was an increase 
in severity of that disability during 
service beyond the natural progress of 
the disease.  

4.  If the veteran is not located, the 
claims file should nevertheless be 
provided to a VA psychiatric examiner for 
the purpose of ascertaining whether the 
psychiatric symptomatology noted during 
service represented an increase in the 
severity of any preexisting psychiatric 
disability beyond the natural progress of 
the disease.   

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
an appropriate supplemental statement of 
the case should be issued.  After an 
appropriate opportunity to respond, the 
case should be returned to the Board for 
appellate review 

The veteran and his representative have the right to submit 
additional evidence and argument in connection with the 
matters addressed by the board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


